United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1640
                                   ___________

Nancy Barton,                       *
                                    *
                    Appellant,      * Appeal from the United States
                                    * District Court for the Eastern
      v.                            * District of Missouri.
                                    *
Jo Anne B. Barnhart, Commissioner   *      [UNPUBLISHED]
of Social Security,                 *
                                    *
                    Appellee.       *
                               ___________

                             Submitted: September 11, 2003

                                 Filed: October 6, 2003
                                  ___________

Before MELLOY, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Nancy Barton sought supplemental security income (SSI) benefits asserting
she was disabled beginning January 1, 1989, by arthritis, degenerative disc disease,
anxiety with panic attacks, and severe neck, back, and hip pain. An administrative
law judge (ALJ) decided Barton was not disabled because she had the residual
functional capacity to perform a significant range of light work and there were a
significant number of jobs in the national economy she could perform. While
Barton’s case was pending before the Appeals Council, she filed a new application
for benefits and another ALJ found Barton was disabled beginning March 8, 2000.
The Appeals Council in the earlier action found the later claim reflected a
deterioration in Barton’s mental condition and concluded substantial evidence
supported the earlier ALJ’s decision to deny benefits beginning January 1, 1989.
Barton sought judicial review, and the district court* affirmed the Commissioner’s
decision to deny benefits based on a magistrate judge’s fifty-page report and
recommendation.

       On appeal, Barton contends the ALJ improperly assessed her residual
functional capacity because he failed to provide medical grounds for his decision,
failed to incorporate Barton’s mental limitations, and posed an incomplete
hypothetical question. Barton also contends the ALJ improperly discounted the
opinion of her treating psychiatrist. Having carefully reviewed Barton’s contentions,
the record, and the applicable law, we conclude substantial evidence supports the
ALJ’s decision to deny benefits. Because we have nothing to add to the magistrate
judge’s analysis as amended by the district court, we affirm without additional
discussion. See 8th Cir. R. 47B.
                        ______________________________




      *
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                         -2-